DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-11 are pending in this office action. 

Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted November 27, 2020, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Based on the limitation set forth in Claim 1, “wherein the pair of first heat conducting walls are erected with a pitch gradually widening from bottom to top”, the limitation in Claim 4, “wherein the restricting surface of each first heat conducting wall is inclined outwardly by an angle, so that a width of the bottom surface of the accommodating area is greater than a width of the entrance above”, seem to contradict one another.  Figure 2 also seems to contradict the limitations of Claim 4 since W1 has a smaller width than W2.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasma et al. (US 2016/0293995 A1).
With regard to Claim 1, Pasma et al. disclose in Figures 1-2 and 6, a temperature equalization and heat dissipation container structure, called a battery can (100), of a lithium battery, called a dry battery stack (302) (paragraph 0034), comprising: a base, called a first portion (102); and a housing frame erected on the base (102), and the housing frame including a pair of first heat conducting walls (112) spaced apart from each other and a pair of second heat conducting walls (112) spaced apart from each other; and the base (102), the first heat conducting walls (112) and the second heat conducting walls (112) being enclosed to form a hollow accommodating area (paragraphs 0035-0039); wherein, the pair of first heat conducting walls (112) are erected with a pitch, achieved by tapering, gradually widening from bottom to top (paragraph 0044, See Figure 6).
With regard to Claim 2, Pasma et al. disclose wherein the pair of second heat conducting walls (112) are erected at a distance parallel to each other (paragraphs 0035-0039; See Figures 1-3 and 6).
 With regard to Claim 3, Pasma et al. disclose in Figure 6, wherein the base (102) has a bottom surface relative to an inner wall of the accommodating area, and each of the first heat conducting walls (112) has a restricting surface, considered to be the inner wall surface, relative to the inner wall of the accommodating area, and the accommodating area forms an entrance above the housing frame which is configured by the four walls (112) (paragraphs 0039-0041). 
With regard to Claim 4, Pasma et al. disclose wherein the restricting surface, or inner wall surface, of each first heat conducting wall (112) is inclined outwardly by an angle, achieved by tapering, so that a width of the bottom surface of the accommodating area is smaller than a width of the entrance above (paragraph 0044).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pasma et al. (US 2016/0293995 A1), as applied to Claims 1-4 above, and in further view of Nietling et al. (US 2017/0256760 A1).
With regard to Claims 5-6, Pasma et al. disclose the temperature equalization and heat dissipation container structure of the lithium battery in paragraph 8 above, but do not specifically disclose wherein a plurality of heat dissipation portions is provided on outer wall surfaces of the pair of first heat conducting walls and the pair of second heat conducting walls and wherein the heat dissipation parts are protruding ribs standing upright and arranged at a distance from each other. 
Nietling et al. disclose a temperature equalization and heat dissipation container structure (60) of a lithium battery (2), comprising: a base (61), an outer wall (70) that surrounds the base (61) and inner walls (101, 102) disposed between portions of the outer wall (70) and the cells (2) (paragraph 0034).  Nietling et al. disclose wherein the outer wall (70) forms a rectangular closed section that includes four outer wall portions (71, 72, 73, 74) considered to be heat conducting walls, and wherein an outer surface (76) of the outer wall (70) includes surface features, considered to be heat dissipation portions, including outwardly protruding cooling ribs (78) that extend upright between the base (61) and a free edge (79) of the outer wall (70) to a lid portion (50) (paragraph 0035; See Figure 2).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the temperature equalization and heat dissipation container structure of Pasma et al. to include a plurality of heat dissipation portions provided on outer wall surfaces of the pair of first heat conducting walls and the pair of second heat conducting walls, because Nietling et al. teach that the heat dissipation portions enhance cooling of the battery pack (paragraph 0035), or temperature equalization and heat dissipation container structure.
With regard to Claim 7, Pasma et al. disclose the temperature equalization and heat dissipation container structure of the lithium battery in paragraph 8 above, but do not specifically disclose wherein an outer periphery of the base is further protruded outward to form a lower flange; the housing frame is further protruded outward to form an upper flange; and each heat dissipation part is connected between the upper flange and the lower flange.
Nietling et al. disclose the container (60) noted above, including wherein an outer periphery of the base (61) is further protruded outward to form a lower flange; the housing frame, including lid (50), is further protruded outward to form an upper flange; and each heat dissipation part, called surface features, which include outwardly protruding cooling ribs (78), extend upright and are connected to the lower flange created by the base (61) and the upper flange created by the lid portion (50) (paragraph 0035; See Figures 1-2).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the temperature equalization and heat dissipation container structure of Pasma et al. to include an outer periphery of the base further protruding outward to form a lower flange; the housing frame further protruding outward to form an upper flange; and each heat dissipation part being connected between the upper flange and the lower flange, because Nietling et al. teach that this configuration enhances cooling of the battery pack (paragraph 0035), or temperature equalization and heat dissipation container structure.

13.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pasma et al. (US 2016/0293995 A1) in view of Nietling et al. (US 2017/0256760 A1).
With regard to Claim 8, Pasma et al. disclose a temperature equalization and heat dissipation combination module of a lithium battery, comprising: a temperature equalization and heat dissipation container structure, called a battery can (100), including a base, called a first portion (102) and a housing frame erected on the base (102); the housing frame including a pair of first heat conducting walls (112) spaced apart from each other and a pair of second heat conducting walls (112) spaced apart from each other; and the base (102), the first heat conducting walls (112) and the second heat conducting walls (112) being enclosed to form a hollow accommodating area (paragraphs 0035-0039); at least one lithium battery, called a dry battery stack (302), including a battery cell, disposed in the accommodating area (paragraph 0039); wherein, the pair of first heat conducting walls (112) of the temperature equalization and heat dissipation container structure (100) are erected with a pitch, achieved by tapering, gradually widening from bottom to top (paragraph 0044; See Figure 6) and the lithium battery (302) is pressed between the pair of first heat conducting walls (112) (paragraph 0041).  Pasma et al. do not specifically disclose at least one lithium battery including a battery cell and a heat conducting housing disposed at two outer sides of the battery cell.
Nietling et al. disclose a temperature equalization and heat dissipation container structure (60) of a lithium battery, comprising: a base (61), an outer wall (70) that surrounds the base (61) and inner walls (101, 102) disposed between portions of the outer wall (70) and the cells (2) (paragraph 0034).  Nietling et al. disclose a battery pack (1), considered a lithium battery, that includes at least one electrochemical cell (2) that are electrically interconnected and stored in an organized manner within a battery pack housing (40), and wherein each of the cells (2) include a cell housing (20), considered a heat conducting housing, having a rectangular prism shape and includes a first side (22), a second side (24) opposed to the first side (22), and a third side (26) adjoining the first side (22) and the second side (24) (paragraphs 0027-0031).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the lithium battery of Pasma et al. to include one lithium battery including a battery cell and a heat conducting housing disposed at two outer sides of the battery cell, since Nietling et al. teach that this is a battery cell configuration well known in the art for use in battery packs (paragraphs 0006-0009).
With regard to Claim 9, Nietling et al. disclose wherein the lithium battery (2) has a thick heat conducting frame, called an insulating separator plate (18), outside the heat conducting housing (20); the heat conducting frame portion (18) has a front surface and a lateral surface, and the lateral surface contacts an inner wall (101, 102) of each first heat conducting wall (70-74) of the container (60) (paragraph 0033).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the lithium battery of Pasma et al. to include the lithium battery having a thick heat conducting frame outside the heat conducting housing; the heat conducting frame portion having a front surface and a lateral surface, and the lateral surface contacts an inner wall of each first heat conducting wall, since Nietling et al. teach that this is a battery cell configuration well known in the art for use in battery packs (paragraphs 0006-0009) and would prevent short circuiting of the battery pack.
With regard to Claim 10, Nietling et al. disclose wherein a quantity of the lithium battery (2) is plural, and a front surface, or first and second sides (22, 24), of each lithium battery (2) is contacted with each other (paragraph 0022). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the lithium battery of Pasma et al. to include wherein a quantity of the lithium battery is plural, and a front surface of each lithium battery is contacted with each other, since Nietling et al. teach that this is a battery cell configuration well known in the art for use in battery packs (paragraphs 0006-0009, 0033).
With regard to Claim 11, Pasma et al. disclose in Figure 6, the temperature equalization and heat dissipation combination module of the lithium battery, wherein the lithium battery, called a dry battery stack (302), inherently including a heat conducting housing, has a shape corresponding to the first heat conducting walls (112) (paragraph 0041); and two sides of the heat conducting housing, of the dry battery stack (302), are provided with a pitch, achieved by tapering, gradually widening from bottom to top since the dry battery stack (302) may be in contact with one or more inner surfaces of the battery can (60) and conform to the shape of the battery can (paragraph 0044).  

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725